United States Court of Appeals
                     For the First Circuit


No. 15-1081

                         SHAUN JENKINS,

                     Petitioner, Appellant,

                               v.

                         KAREN BERGERON,
         Superintendent, Old Colony Correctional Center,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Stewart T. Graham, Jr., with whom Graham & Graham was on
brief, for appellant.
     Thomas E. Bocian, Assistant Attorney General, Criminal
Bureau, with whom Maura Healey, Attorney General of Massachusetts,
was on brief, for appellee.


                          May 27, 2016
            LYNCH, Circuit Judge.          Shaun Jenkins was convicted in

Massachusetts state court in 2005 of the first-degree murder of

his cousin and was sentenced to life in prison. He did not testify,

and this appeal involves the question of who has the burden of

showing why under the facts of this case.             The state trial court

denied Jenkins's motion for a new trial, and the Supreme Judicial

Court ("SJC") affirmed both the conviction and the denial of the

new trial motion.     See Commonwealth v. Jenkins, 941 N.E.2d 56, 62

(Mass. 2011).

            Jenkins appeals from the Massachusetts federal district

court's denial of his petition for a writ of habeas corpus.               See

Jenkins v. Bergeron, 67 F. Supp. 3d 472 (D. Mass. 2014).                  The

district court granted a certificate of appealability only on the

issue of Jenkins's waiver of his right to testify in his own

defense.   Jenkins v. Bergeron, No. 12-cv-10793, 2015 WL 461911, at

*2 (D. Mass. Feb. 4, 2015).         We address only that claim.

            Jenkins    argues       that   he   did    not   knowingly    and

intelligently waive his right to testify because his attorney

unilaterally decided that he would not testify.                   The habeas

petition is based on the contention that the choice whether to

testify was his, not his counsel's, and that the record establishes

that he was denied that choice.

            Since we find that the SJC adjudicated Jenkins's claim

on   the   merits,    we   engage    in    deferential   review   under   the


                                     - 2 -
Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA").

See 28 U.S.C. § 2254(d).        Because there is no Supreme Court

precedent clearly establishing the proper standard and burdens for

assessing whether a criminal defendant has validly waived his right

to testify on facts like these, Jenkins is not entitled to habeas

relief.    His claim depends on too broad a characterization of

waiver of federal constitutional rights, not drawn from cases of

like circumstances.    We affirm.

                                    I.

             In April 2005, Jenkins was convicted by a jury of the

first-degree murder of his cousin, Stephen Jenkins.        The SJC's

opinion has a full recitation of the underlying facts.            See

Jenkins, 941 N.E.2d at 62–75.       Jenkins did not take the stand at

his trial.     Before the end of the trial, the judge engaged in a

direct colloquy with Jenkins, during which the judge informed

Jenkins that he had the right to testify in his own defense.

Jenkins responded affirmatively when asked whether he understood

his right and stated that he had no questions regarding it.       See

id. at 70.

             While his direct appeal to the SJC was pending, Jenkins

filed in the state trial court a motion for a new trial.      Jenkins

claimed, inter alia, that he had not knowingly and intelligently

waived his constitutionally protected right to testify in his own

defense.   See Casiano-Jiménez v. United States, 817 F.3d 816, 820


                                 - 3 -
(1st Cir. 2016) ("In any trial, a defendant's right to testify in

his own defense is a 'fundamental constitutional right' and is

'essential to due process of law in a fair adversary process.'"

(quoting Rock v. Arkansas, 483 U.S. 44, 51, 53 n.10 (1987))).   He

submitted two affidavits, one from his defense attorney and one

from Jenkins himself.   His attorney's affidavit stated that he and

Jenkins discussed whether or not Jenkins should testify, that he

advised Jenkins not to testify because Jenkins faced potentially

damaging impeachment and cross-examination, and that based on

those factors, "I decided not to call him as a witness."

          Jenkins's affidavit stated that he wanted to testify and

told his attorney as much, and that his attorney "did not explain

to [him] that the decision to testify was [his] decision to make

and that [he] had a constitutional right to testify if [he] so

chose, but that [he] would waive that right by not testifying."

Jenkins also stated that after explaining the impeachment and

cross-examination concerns, his attorney said "that he was not

going to put [him] on the witness stand."

          Jenkins argued in his new trial motion that "[t]here are

three problems with counsel's actions, all of which serve to render

invalid any possible waiver of the right to testify": (1) the right

to testify "cannot be waived by counsel," and "[i]t follows from

the requirements of waiver that if a defendant does not know of

his constitutional right to testify, he cannot validly waive it";


                               - 4 -
(2) "a valid waiver cannot be based on erroneous or substandard

legal advice," and the reasons his attorney gave him for not taking

the stand were incorrect; (3) his failure to testify was not

harmless error, and declining to call him constituted ineffective

assistance of counsel.       The same judge who presided over Jenkins's

trial denied the new trial motion.            An order denying the motion

stated, "After hearing on 6/30/09, Defendant Shaun Jenkins' Motion

for New Trial is DENIED."

           Jenkins appealed, and the SJC affirmed.            Jenkins, 941
N.E.2d at 69–70, 75.        The SJC characterized Jenkins's argument as

follows: "The defendant argued in a motion for a new trial that

his waiver of his right to testify was not valid because he did

not understand that the decision whether to testify was his alone."

Id. at 69.     The SJC recognized that the right to testify is a

fundamental right that must be waived knowingly and intelligently.

Id.   Importantly for this case, it also stated that "[i]t is the

defendant's burden to prove that he did not waive this right

knowingly and intelligently." Id. (citing Commonwealth v. Lucien,

801 N.E.2d 247,   258    (Mass.    2004)).1    Jenkins   calls   this   a

fundamental flaw: the prosecution, he says, bears the burden.


      1   As support for the proposition that the defendant bears
the burden of proving that his waiver of his right to testify was
invalid, the SJC cited Lucien, in which it had cited to
Commonwealth v. Freeman, 564 N.E.2d 11, 14–15 (Mass. App. Ct.
1990).    See Lucien, 801 N.E.2d at 258.        In Freeman, the
Massachusetts Appeals Court reasoned: "Here, the decision not to


                                      - 5 -
           The court concluded that "[t]he [trial] judge did not

abuse his discretion in concluding that the defendant's waiver was

the product of a purposeful and informed judgment on his part."

Id. at 70.     The SJC stated that Jenkins had admitted that he had

discussed whether to testify with his attorney, that the trial

judge had engaged in a colloquy with Jenkins in which he explained

that Jenkins had a right to testify, that Jenkins affirmed that he

understood his right and that he had no questions regarding that

right,   and   that   "there   was    no     indication   of   any    dispute    or

disagreement between the defendant and his counsel as to trial

tactics or 'of any kind.'"           Id. at 69, 70 & n.10.           Jenkins does

not dispute that description.

                                       II.

           On May 3, 2012, Jenkins filed a petition for a writ of

habeas corpus in the Massachusetts federal district court.                     In a

memorandum of law, he argued, inter alia, that de novo review

should   apply   to   his   right    to    testify   claim     because   the    SJC



testify was made by the defendant in consultation with his counsel.
The Commonwealth was not a party to the defendant's decision-
making process. The defendant, not the Commonwealth, has control
over the relevant facts. He is, thus, better situated to prove
his claim than is the Commonwealth to disprove it." 564 N.E.2d at
15. The court distinguished a waiver of the right to testify case
from "a case of claimed deprivation of a constitutional trial right
through government coercion."     Id.   Unlike that type of case,
"[h]ere, the defendant, who is asserting 'facts which were neither
agreed upon nor apparent on the face of the [trial] record,' must
prove those facts." Id. (second alteration in original) (quoting
Commonwealth v. Bertrand, 432 N.E.2d 78, 83 (Mass. 1982)).


                                      - 6 -
overlooked    or     misunderstood     his    subsidiary         argument    that   his

waiver was invalid because his attorney "unilaterally decided not

to have him testify."         Instead, he argued, the SJC addressed a

different argument -- which he represented was not raised -- that

his waiver was not knowing and intelligent because he was not aware

that the decision to testify was his to make.2

             On    December   19,     2014,    the        district    court    denied

Jenkins's petition.       See Jenkins, 67 F. Supp. 3d at 480.                The court

noted that "[c]ontrary to petitioner's contention, in addition to

determining that the petitioner was aware of his right to testify,

the SJC held that the trial judge 'did not abuse his discretion in

concluding that the defendant's waiver was the product of a

purposeful and informed judgment on his part.'"                      Id. at 476–77

(quoting Jenkins, 941 N.E.2d at 70).                 The federal habeas court

declined to review Jenkins's claim de novo, instead applying

deferential AEDPA review.            Id. at 477; see 28 U.S.C. § 2254(d).

The   court       concluded   that    "[t]here       is     no    standard    clearly

established by the United States Supreme Court addressing the

circumstances under which a criminal defendant waives the right to


      2   The argument, in fact, was raised.     In his new trial
motion, Jenkins stated that "counsel never advised him that he had
an absolute right to testify and that the decision was ultimately
his alone," and he argued that "[i]t follows from the requirements
of waiver that if a defendant does not know of his constitutional
right to testify, he cannot validly waive it."     In his opening
brief to the SJC, Jenkins again asserted that "neither counsel nor
the court advised him that the decision was ultimately his alone."


                                       - 7 -
testify in his own behalf."        Id. (citing Thompson v. Battaglia,

458 F.3d 614, 619 (7th Cir. 2006)).         We agree.

                                   III.

           "We review de novo a district court's denial of habeas

relief, including its determination of the appropriate standard of

review of the state court proceeding."            Zuluaga v. Spencer, 585
F.3d 27, 29 (1st Cir. 2009).

A.   Deferential AEDPA Review Applies

           We review Jenkins's claim under the deferential lens of

AEDPA.   "AEDPA deference is appropriate 'with respect to any claim

that was adjudicated on the merits in State court proceedings.'"

Id. at 30 (quoting Goodrich v. Hall, 448 F.3d 45, 48 (1st Cir.

2006)); see 28 U.S.C. § 2254(d).          Under this standard of review,

a writ of habeas corpus will not be granted unless the state

court's adjudication of the claim on the merits "resulted in a

decision   that   was   contrary   to,     or   involved   an   unreasonable

application of, clearly established Federal law, as determined by

the Supreme Court of the United States," 28 U.S.C. § 2254(d)(1),

or "resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding," id. § 2254(d)(2).             "By contrast, if

the state court does not address the merits of a federal claim, we

owe no such deference and our review is de novo."               Zuluaga, 585
F.3d at 30.


                                   - 8 -
           Jenkins argues that we should review his claim de novo

because the SJC did not adjudicate his waiver claim on the merits.

The SJC, he asserts, did not directly discuss his argument that

"there was no valid waiver of his right to testify since trial

counsel unilaterally decided not to call him as a witness, thereby

preventing him from testifying," but rather erroneously discussed

the issue of whether "his waiver of his right to testify was not

valid because he did not understand that the decision whether to

testify was his alone," Jenkins, 941 N.E.2d at 69.

           We disagree.   First, the SJC plainly decided Jenkins's

right to testify claim when it held that the state trial court

judge, who had presided over Jenkins's trial and had discussed

with Jenkins directly his right to testify, "did not abuse his

discretion in concluding that the defendant's waiver was the

product of a purposeful and informed judgment on his part."    Id.

at 70.   Second, even though the SJC did not explicitly discuss one

subsidiary argument that Jenkins made in support of his claim, the

Supreme Court has made clear that even "where there is no explicit

discussion of the articulated federal constitutional issue amidst

the discussion of issues in the state court opinion, the federal

court must presume the federal claim was adjudicated on the

merits."    Hodge v. Mendonsa, 739 F.3d 34, 41 (1st Cir. 2013)

(citing Johnson v. Williams, 133 S. Ct. 1088, 1095–96 (2013)); see




                               - 9 -
also   Harrington   v.   Richter,    562 U.S. 86,   99   (2011).    That

presumption has not been rebutted in this case.

B.     No Clearly Established Law

            Jenkins argues that the SJC's resolution of his right to

testify claim was incorrect, even under deferential AEDPA review.

His argument addresses two themes: the appropriate standard for

determining whether the right to testify has been knowingly and

intelligently waived, and who bears the burden of proving whether

a waiver of that right was or was not knowing and intelligent.

            Under   AEDPA,   we   must     determine      whether   the   SJC's

resolution of Jenkins's right to testify claim was "contrary to,

or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States."    28 U.S.C. § 2254(d)(1).          As a threshold matter, "[i]f

the federal law is not clearly established by the United States

Supreme Court, then per force the state court decision cannot be

either contrary to or an unreasonable application of clearly

established federal law."     Likely v. Ruane, 642 F.3d 99, 102 (1st

Cir. 2011) (citing Wright v. Van Patten, 552 U.S. 120, 126 (2008)

(per curiam); Carey v. Musladin, 549 U.S. 70, 77 (2006)); see also

Brown v. Ruane, 630 F.3d 62, 68–69 (1st Cir. 2011).

            In determining whether law, as determined by the Supreme

Court, is clearly established, "we must look for Supreme Court

precedent that either 'squarely addresses the issue' in the case


                                    - 10 -
or that articulates legal principles that 'clearly extend' to the

new factual context."     Brown, 630 F.3d at 69 (quoting Van Patten,
552 U.S. at 123, 125).         The Supreme Court "has cautioned that

reviewing courts must be careful not to improperly turn the Court's

context-specific      holdings   into         'blanket   rule[s].'"     Id.

(alteration in original) (quoting Thaler v. Haynes, 559 U.S. 43,

49 (2010) (per curiam)).       The state of the law is assessed as of

the date of the relevant state court decision, here February 4,

2011.    Likely, 642 F.3d at 101–02.

             First, while it is clear that a waiver of the right to

testify must be knowing and intelligent, nothing in this record

even suggests that the SJC unreasonably applied that general

principle.      Second, the Supreme Court has never articulated the

standard for assessing whether a criminal defendant has validly

waived his right to testify or determined who has the burden of

production and proof under particular circumstances.             Indeed, we

agree with the analysis used by the Seventh Circuit in denying a

habeas petition filed by a defendant who claimed his attorney

prevented him from testifying: "[t]he variety in practice among

the     state   courts   and   the     various     federal   courts   shows,

unfortunately for [petitioner], that there is no standard clearly

established by the Supreme Court of the United States that is

binding on all." Thompson, 458 F.3d at 619. That court recognized

that "some circuits require a defendant to protest a lawyer's


                                     - 11 -
refusal to allow her to testify during trial to preserve the

right."    Id. (citing United States v. McMeans, 927 F.2d 162, 163

(4th Cir. 1991) (per curiam); United States v. Edwards, 897 F.2d
445, 446–47 (9th Cir. 1990)).           Further, "several state courts

require judges to inquire of defendants directly whether they want

to testify."      Id. (citing People v. Curtis, 681 P.2d 504, 514–15

(Colo. 1984); State v. Neuman, 371 S.E.2d 77, 81–82 (W. Va. 1988)).

The Seventh Circuit itself "'steer[s] a middle course,' requiring

a defendant who wishes to raise this claim to meet a heightened

pleading standard before the court must hold an evidentiary hearing

on the question of waiver."       Id. (alteration in original) (quoting

Underwood v. Clark, 939 F.2d 473, 476 (7th Cir. 1991)).               We agree

with the Seventh Circuit that the law on this point is not clearly

established by an opinion of the Supreme Court.

            The Supreme Court cases to which Jenkins points are of

no help to him.      He cites Johnson v. Zerbst, 304 U.S. 458 (1938),

Carnley v. Cochran, 369 U.S. 506 (1962), and Barker v. Wingo, 407
U.S. 514 (1972), for the general proposition that a court may not

presume    waiver   of   a   fundamental     constitutional   right    from   a

defendant's silence or inaction.        But none of these cases address

the right to testify.        Cf. United States v. Pennycooke, 65 F.3d 9,

11   (3d   Cir.     1995)    (noting   that    "[t]he   right   to    testify

qualitatively differs from those constitutional rights which can

be waived only after the court inquires into the validity of the


                                    - 12 -
waiver").          Zerbst and Carnley are both right to counsel cases, and

Barker is a speedy trial right case.               Jenkins's burden of proof

argument suffers from the same defect.3             Again, there is no clearly

established law from the Supreme Court on who bears the burden of

proving that a waiver of the right to testify was invalid. Jenkins

cites to Michigan v. Jackson, 475 U.S. 625 (1986), overruled by

Montejo v. Louisiana, 556 U.S. 778 (2009), and Brewer v. Williams,

430 U.S. 387 (1977).           But both Jackson and Brewer are right to

counsel cases.

               Jenkins responds that these cases established general

rules       that    apply   broadly   to   all   fundamental   criminal   rights

guaranteed by the Constitution, and that the Supreme Court has

stated that "rules of law may be sufficiently clear for habeas

purposes even when they are expressed in terms of a generalized

standard rather than as a bright-line rule."              Williams v. Taylor,

529 U.S. 362, 382 (2000) (plurality opinion); see also Panetti v.

Quarterman, 551 U.S. 930, 953 (2007).               But Williams and Panetti

are concerned with constitutional standards applied to different

sets of facts: rules "which of necessity require[] a case-by-case

examination of the evidence." Williams, 529 U.S. at 382 (plurality




        3 Jenkins also failed to raise his burden of proof argument
to the district court, so it is arguably waived anyway. See Sierra
Club v. Wagner, 555 F.3d 21, 26 (1st Cir. 2009) ("Ordinarily,
arguments not raised in the district court cannot be raised for
the first time on appeal.").


                                       - 13 -
opinion)   (quoting   Wright   v.    West,   505 U.S. 277,   308   (1992)

(Kennedy, J., concurring in the judgment)).         They do not stand for

the proposition that generalizable standards, which the Court has

indicated amount to clearly established law in a particular context

(i.e., the right to counsel), necessarily bind state courts in an

entirely different context (i.e., the right to testify). In short,

the general rules Jenkins culls from Supreme Court cases as to

distinct constitutional rights simply cannot support relief here

under the strict standards of AEDPA.4

                                     IV.

           The denial of Jenkins's petition is affirmed.




     4    Jenkins also argues that deferential review of a state
court's factual findings under 28 U.S.C. § 2254(e)(1) does not
apply to analysis under 28 U.S.C. § 2254(d)(1). He is wrong. See
Cronin v. Comm'r of Prob., 783 F.3d 47, 50 (1st Cir. 2015);
Scoggins v. Hall, 765 F.3d 53, 57 (1st Cir. 2014), cert. denied
sub nom. Scoggins v. Mitchell, 135 S. Ct. 1007 (2015).


                                    - 14 -